Citation Nr: 1621204	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  08-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome (CTS), including as secondary to the service-connected right CTS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had honorable active service from July 1979 to November 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of which the Veteran was notified in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Although there was no Board hearing, the Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in April 2009.  A transcript is of record.  

The Board has addressed this issue several times previously.  In a February 2012 decision, the Board, in pertinent part, denied service connection for left CTS.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court vacated and remanded that Board decision as to this issue, pursuant to a Joint Motion for Partial Remand of the Veteran and the Secretary of Veterans Affairs (the Parties).  In November 2013, the Board remanded this issue for additional development.  

In an April 2014 decision, the Board again denied service connection for left CTS.  The Veteran appealed to the Court, which vacated and remanded that Board decision in a November 2014 Order, pursuant to a Joint Motion for Remand.  

In January 2015, the Board issued another decision denying the Veteran's claim, noting that the deficiencies identified in the November 2014 Joint Motion had been resolved.  The Veteran appealed to the Court, which vacated and remanded the Board's decision via an April 2016 Order, pursuant to a Joint Motion for Remand.  

Additional development is required to satisfy due process concerns.  Accordingly, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his behalf.



REMAND

In the 2016 Joint Motion, the Parties agreed that the Board erred when it relied upon the findings of the January 2014 VA medical examination, which was found inadequate to satisfy VA's duty to assist with regard to the opinion as to secondary service connection.  The 2014 examiner opined that there was "no relationship" between left CTS and right CTS because there is "no spread" of CTS.  The examiner further opined that it was less likely than not that the left CTS was aggravated beyond its natural progression by the right CTS because "there is no link" between bilateral CTS "although it is common to have occurrence of [CTS in] both hands."  

The Parties agreed that the examiner did not address the Veteran's testimony during the April 2009 DRO hearing that she used her left hand for "[j]ust about everything" due to her right CTS.  Thus, the Parties determined that a new examination or opinion is needed to address whether the alleged overuse of the Veteran's left hand due to service-connected right CTS contributed to her left CTS.  The Parties also directed that the 2014 examiner clarify the statement that there is no link between bilateral CTS but it is common to have CTS in both hands.

In addition to the directives in the most recent Joint Motion, there appear to be relevant, identified, outstanding VA treatment records that may include favorable evidence as to both direct and secondary service connection.  Thus, VA's duty to assist includes obtaining those VA records.  Further, although the Joint Motion did not find any deficiency in the 2014 examiner's opinion as to direct service connection, a new opinion should be obtained in light of the conflicting evidence and possible additional evidence as to the date of onset of left CTS symptoms.  

In particular, the 2014 examiner opined that it was less likely than not that the Veteran's left CTS had its onset in service or was caused by service, reasoning that the Veteran herself, during the 2014 examination, did not recall having left hand symptoms while in service.  Nevertheless, the Veteran reported at times closer to her separation from service in November 2003 that she did have symptoms in service.

VA treatment records from January and March 2006 noted complaints of pain and numbness in both hands, with the right much worse than the left, for 2-3 years, which could mean since 2003 during service or 2004 after service.  In a March 2007 VA treatment record, the Veteran reported having a "many year history of numbness and tingling of [the] bilateral hands, for about 20 years," which would be since about 1987.  During a May 2009 VA examination, she reported an onset of symptoms of in her "hands" while serving in Iraq in 1998.  The Veteran also reported being diagnosed with bilateral CTS by electronic testing, although the date of such testing and diagnosis was unclear, as she then referred to 2003 and 2006.  

The claims file includes VA treatment records dated from July 2005 through October 2010, but a VA active problem list noted a diagnosis of CTS in January 2005.  The same provider identified as providing that diagnosis also authored a July 2005 VA record noting that the Veteran reported worsening bilateral CTS, right greater than left.  A February 2005 record from an Army Community Hospital also recorded left hand numbness and tingling similar to the right hand, which was assessed as bilateral CTS.  As such, any VA treatment records prior to July 2005 may help establish the approximate date of onset of the symptoms of left CTS.  

The Veteran also indicated during the April 2009 DRO hearing that her VA primary care provider had told her that her left CTS developed as a result of constant use of her left hand instead of her dominant right hand, and she believed that this provider documented that opinion in her records.  Any such opinion is not reflected in the currently available treatment records, although the January 2005 diagnosis of CTS as noted in the problem list was identified by the Veteran's primary care provider.  

Finally, the most recent VA treatment records in the claims file are dated in October 2009.  As the Veteran had ongoing VA primary care and other treatment prior to that time, there may be more recent records.  Any such records should be associated with the claims file upon remand, as they may assist in substantiating the Veteran's claim under a theory of secondary service connection due to aggravation.
 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any existing VA treatment records for the Veteran dated from her November 2003 service discharge until July 2005, to include, any records in January 2005 noting a diagnosis of carpal tunnel syndrome.  Also, obtain any VA treatment records since October 2009.  If any of these identified records are not available, notify the Veteran of the missing records, the attempts made, and allow an opportunity for her to provide the records herself.

2.  Thereafter, schedule the Veteran for a new VA examination to determine the etiology of her left CTS.  The examination should be scheduled with the January 2014 examiner if that individual is available in order to clarify certain statements as indicated in the Joint Motion.  

The examiner must examine the Veteran, review the entire claims file, and respond to the following questions: 

(a)  Concerning direct service connection:

(i)  Is it at least as likely as not (50 percent or more probability) that the Veteran's left carpal tunnel syndrome (CTS) had its onset during her military service, or is otherwise related to such service? 

(ii)  In responding to the above, the examiner should consider the Veteran's reports as to the date of onset of her symptoms, to include as reported via interview during the current examination, as well as noted for VA treatment in March 2006 and March 2007; VA examinations in May 2009 and January 2014; along with evidence in other pertinent records.  

(b)  Concerning secondary service connection:

(i)  Is it at least as likely as not that the service-connected right carpal tunnel syndrome caused the Veteran's left CTS? 

(ii)  If not, is it at least as likely as not that the service-connected right CTS aggravated (chronically worsened in severity beyond its natural progression) the left CTS?  

If there was aggravation, identify the baseline level of severity of left CTS before the onset of aggravation, and the degree of additional disability resulting from the aggravation, to the extent possible.

(iii)  In responding to each of the above, the examiner must discuss whether the Veteran's testimony in April 2009 that she used her left hand for "[j]ust about everything" due to her right CTS, i.e., overuse, caused or aggravated her left CTS.  

The examiner should also discuss the significance of the statement by the February 2006 examiner that the etiology of the Veteran's right CTS was, in part, overuse from her occupation.  The current evidence reflects that the Veteran did a lot of typing for her duties during service, and she reported bilateral symptoms related to typing (and other activities) after service.

(iv)  If the January 2014 examiner provides the report, that examiner must clarify the statement in the 2014 report that "there is no link" between bilateral CTS "although it is common to have occurrence of [CTS in] both hands", as directed by the Joint Motion.  

If a different examiner provides the new examination report, this new examiner should comment on the significance of that statement by the January 2014 examiner.  

(c)  The examiner's report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.  If any requested opinion cannot be provided without resort to speculation, the reasons for this determination should be explained in the report.
 
3.  If the benefit sought on appeal remains denied after readjudication, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
All claims remanded by the Board of Veterans' Appeals or by the U.S. Court of 


(CONTINUED ON NEXT PAGE)

Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

